Citation Nr: 0407107	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-18 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from April 1944 
to August 1946, and from March 1951 to May 1974.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VA has a duty to notify a 
claimant of all information and evidence necessary to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also 
has a duty to assist claimants in obtaining evidence 
necessary to substantiate their claims.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date. 

The pertinent rating criteria for disorders of the spine, see 
38 C.F.R. § 4.71a, were recently revised effective September 
26, 2003, including the criteria for rating invertebral disc 
syndrome.  See 68 Fed. Reg. 51,454 - 51,458 (August 27, 
2003).  In this case, the new regulatory criteria used for 
the evaluation of diseases and injuries of the spine have 
been provided to the appellant.  However, these revised 
criteria have not been considered by the RO in conjunction 
with a VA examination which addresses the new rating 
criteria.  Under the circumstances here presented, the Board 
believes this issue should be readjudicated to insure all 
appropriate due process to the veteran.  

Accordingly, in light of the foregoing, this case is REMANDED 
to the RO for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), is 
completed.  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his lumbar spine, recently.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
ensure that its efforts to obtain the 
identified records are fully documented 
in the claims file.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

3.  Then, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of the 
service-connected lumbar spine 
disability.  All indicated studies should 
be performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must indicate that a review of 
the claims file was made. 

All indicated testing should be 
conducted, to include X-rays of the 
spine.  The examiner should note the 
severity of any recurring attacks, if 
there is demonstrable muscle spasm, 
absent ankle jerk and any other 
neurological findings.  Motion should be 
documented in degrees.  The examiner 
should note if there is with listing of 
the whole spine to the opposite side, 
positive Goldthwait's sign, marked 
limitation of forward flexion, loss of 
lateral motion, arthritic changes or 
narrowing or irregularity of 
intervertebral spaces, or some of the 
above with abnormal mobility on forced 
motion.  In addition, the examiner should 
describe any scarring associated with the 
lumbar spine to include whether any are 
deep or superficial or cause limitation 
of motion.  The examiner should indicate 
if any scars are unstable, or painful or 
tender, ulcerated on examination.  The 
size of any scars should be noted.  

If there is clinical evidence of pain on 
motion of the lumbar spine, the 
orthopedic examiner should indicate the 
degree of motion at which such pain 
begins.  Then, after reviewing the 
appellant's complaints and medical 
history, the orthopedic examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups of 
the lumbar spine.  A complete rationale 
for all opinions should be provided.

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state, and explain why.  
All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in the report.

4.  The RO should review the examination 
report.  If the report is not in complete 
compliance with the instructions provided 
above, appropriate action should be 
taken.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998). 

5.  Thereafter, after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the issue on appeal, consistent with 38 
C.F.R. Part 4 and 38 C.F.R. § 4.40 
regarding functional loss due to pain, 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and pain on 
movement of a joint.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, the RO 
should consider the newly enacted 
provisions of 38 C.F.R. § 4.71a, 
pertaining to the evaluation of diseases 
and injuries of the spine.  See 68 Fed. 
Reg. 51,454 - 51,458 (August 27, 2003).  
The RO should also consider whether a 
separate evaluation for scarring should 
be assigned.  38 C.F.R. § 4.25 (1996); 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and given the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further review, 
as appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




